Citation Nr: 0947002	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-35 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's granddaughter


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served with the Philippine Commonwealth Army from 
November 1941 to April 1942, and had recognized guerilla 
service and Regular Philippine Army service from July 1943 to 
June 1946.  The Veteran died in September 1988, and the 
Veteran's widow is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO), which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for the cause of the Veteran's death.  

In December 2007, the appellant testified at a video 
conference hearing before the undersigned.  A copy of the 
transcript is of record.  

In January 2008, the Board remanded the claim for additional 
development.  The case has been returned to the Board for 
further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

When this matter was before the Board in January 2008, a 
remand was ordered.  Specifically, the AMC was instructed to 
obtain the Veteran's clinical or hospital records from the 
Veterans Memorial Medical Center in Quezon City.  It was also 
noted that all efforts to obtain the records should be fully 
documented, and the facility "must provide a negative 
response if records are not available."  

Per the Board's January 2008 remand instructions, the AMC 
sent a letter to the appellant in February 2008 asking her to 
complete a VA Form 21-4142, Authorization and Consent to 
Release Information, so that the records from the Veterans 
Memorial Medical Center in Quezon City could be obtained.  In 
September 2008, the appellant returned an incomplete such 
form (which was missing an address for the facility) to the 
local RO, which transferred the form to the AMC.  In April 
and June 2009, the AMC requested that the appellant complete 
an authorization form which included the complete address for 
the facility.  In June 2009 the appellant submitted some 
records from the Veterans Memorial Medical Center, and in 
August 2009 submitted a form authorizing VA to obtain records 
from the same facility (the form included the address, as 
previously requested by the AMC).  Unfortunately, there is no 
indication that the AMC thereafter sought to obtain any 
records from the referenced facility.  

In this case, as private treatment records from the Veterans 
Memorial Medical Center in Quezon City were not obtained by 
the AMC, and as, in the alternative, the AMC failed to obtain 
a negative response from that facility and associate it with 
the claims file, and inasmuch as it is unclear whether the 
medical records submitted by the appellant in June 2009 
include all pertinent records from the facility, the 
requirements of the Board's January 2008 remand have not been 
met.  If any action required by a remand is not undertaken, 
or is taken in a deficient manner, appropriate corrective 
action should be undertaken.  While the Board regrets the 
delay, another remand is required.  See Stegall v. West, 11 
Vet. App. 268 (1998).  
To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  With any necessary authorization from 
the appellant, attempt to obtain the 
Veteran's clinical or hospital records 
from the Veterans Memorial Medical Center 
in Quezon City.  All efforts to obtain 
the records should be fully documented, 
and the facility must provide a negative 
response if records are not available.  
If the requested information is 
unavailable, the appellant should be 
apprised of such and given the 
opportunity to submit the requested 
information as required under 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Once such development is completed, 
the RO should readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the RO should issue a 
supplemental statement of the case 
(SSOC), and the appellant should be 
afforded time in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

